Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which Patent No. 9,848,858 (“the ‘858 patent”) is or was involved. These proceedings would include any trial before the Patent Trial and Appeal Board, interferences, reissues, reexaminations, supplemental examinations, and litigation.
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

35 U.S.C. 251
The previous rejection of claims 1-6 and 8-17 as being based upon a defective reissue oath/declaration under 35 U.S.C. 251 has been withdrawn in light of the Reissue Declaration filed 3/3/22.  

Recapture
Claims 1-6 and 8-17 are rejected under 35 U.S.C. 251 as being an improper recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based. See Greenliant Systems, Inc. et al v. Xicor LLC, 692 F.3d 1261, 103 USPQ2d 1951 (Fed. Cir. 2012); In re Shahram Mostafazadeh and Joseph O. Smith, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011); North American Container, Inc. v. Plastipak Packaging, Inc., 415 F.3d 1335, 75 USPQ2d 1545 (Fed. Cir. 2005); Pannu v. Storz Instruments Inc., 258 F.3d 1366, 59 USPQ2d 1597 (Fed. Cir. 2001); Hester Industries, Inc. v. Stein, Inc., 142 F.3d 1472, 46 USPQ2d 1641 (Fed. Cir. 1998); In re Clement, 131 F.3d 1464, 45 USPQ2d 1161 (Fed. Cir. 1997); Ball Corp. v. United States, 729 F.2d 1429, 1436, 221 USPQ 289, 295 (Fed. Cir. 1984).  A broadening aspect is present in the reissue which was not present in the application for patent.  The record of the application for the patent shows that the broadening aspect (in the reissue) relates to claimed subject matter that applicant previously surrendered during the prosecution of the application.  Accordingly, the narrow scope of the claims in the patent was not an error within the meaning of 35 U.S.C. 251, and the broader scope of claim subject matter surrendered in the application for the patent cannot be recaptured by the filing of the present reissue application.
As stated in M.P.E.P. § 1412.02,
In Clement, 131 F.3d at 1468-70, 45 USPQ2d at 1164-65, the Court of Appeals for the Federal Circuit set forth a three step test for recapture analysis.  In North American Container, 415 F.3d at 1349, 75 USPQ2d at 1556, the court restated this test as follows:

We apply the recapture rule as a three-step process:

(1) first, we determine whether, and in what respect, the reissue claims are broader in scope than the original patent claims; 

(3) finally, we determine whether the reissue claims were materially narrowed in other respects, so that the claims may not have been enlarged, and hence avoid the recapture rule. 

In North American Container, the court cited Pannu, 258 F.3d at 1371, 59 USPQ2d at 1600;  Hester, 142 F.3d at 1482-83, 46 USPQ2d at 1649-50; and Clement, 131 F.3d at 1468, 45 USPQ2d at 1164-65 as cases that lead to, and explain the language in, the North American Container recapture test.
	

Step 1: Independent claim 1, 14 and 15 and thereby their dependent claims are broader than original patent claims 1-12.  
Amended claim 1 and new independent claims 14 and 15 do not include the claim limitations of -3-“wherein said flexible portions are obtained by locally providing slits in the respective tube walls of said inner cylindrical element and said first outer cylindrical element” which was part of original independent patent claim 1.
Therefore step 1 of the three-step test is met for claims 1-6 and 8-17.

	Step 2: In the prosecution of US Application 14/221,710 (“the ‘710 application”), applicant relied upon the above claim language in order to gain allowance of the claims; these limitations are not included in the amended or new claims submitted for reissue.
In this case, Applicant’s response of 1/17/17 in the ‘710 application resulted in the incorporation of the above claim language into claim 1.  Subsequently, a notice of allowance was mailed.  Further, Applicant stated in their 1/17/17 response that the prior art did not teach these limitations.  Specifically, Applicant stated “However, Applicant notes that Breedveld contains no disclosure related to an inner cylindrical element and an first outer cylindrical element being where the flexible portions are obtained by locally providing slits in the respective tube walls of the inner cylindrical element and the first outer cylindrical element…”  [Emphasis in Original].  See the ‘710 application, response of 1/17/17, p. 7.  
	Therefore, the claim language removed from original patent claim 1 which resulted in the broadening of claims 1-6 and 8-17 is the exact claim language generating surrendered subject matter by applicant.
	Therefore, step 2 of the three-step test is met for claims 1-6 and 8-17.

Step 3: It is impermissible recapture for a reissue claim to be as broad as, or broader in scope than any claim that was canceled or amended in the original prosecution to define over the art.  Claim scope that was canceled or amended is deemed surrendered and therefore barred from reissue. Clement, 131 F.3d at 1470, 45 USPQ2d at 1165.  It must be determined whether the reissue claim omits or broadens any limitation that was added or argued during the original prosecution to overcome an art rejection. Such an omission in a reissue claim, even if it is accompanied by other limitations making the reissue claim narrower than the patent claim in other aspects, is impermissible recapture. Pannu, 258 F.3d at 1371-72, 59 USPQ2d at 1600.  In any broadening reissue application, the examiner will determine, on a claim-by-claim basis, whether the broadening in the reissue application claim(s) relates to subject matter that was surrendered during the examination of the patent for which reissue is requested) by an amendment narrowing claim scope in order to overcome a rejection and/or argument relying on a claim limitation in order to overcome a rejection.


Additionally, claims 1-6 and 8-17 include other limitations making the claims narrower than the patent claims in other aspects.  Claims 1, 14 and 15 now include the limitations of “said first cylinder and second cylinder being coaxially arranged and each one comprising longitudinal elements” and “said longitudinal elements being formed by portions of the first cylinder and second cylinder.”  However, these additional narrower limitations do not materially narrow relative to the surrendered subject matter such that the surrendered subject matter is not entirely or substantially recaptured.  Therefore, the recapture rule has not been avoided.  

	Therefore, step 3 of the three-step test is met for claims 1-6 and 8-17.

	The omission of the above cited limitation from amended claims 1-6 and 8-12 and new claims 13-17 invokes impermissible recapture of surrendered subject matter as detailed above by the three step test.  Therefore, claims 1-6 and 8-17 are rejected under 35 U.S.C. 251 as indicated above.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 and 8-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for an inner cylindrical element and an outer cylindrical element being “continuous cylindrical elements each of which having a tube wall that comprises rigid and flexible portions …whereby said flexible portions are obtained by locally providing slits in the respective tube walls of said inner cylindrical element and said outer cylindrical element” does not reasonably provide enablement for an inner cylindrical element and an outer cylindrical element being “continuous cylindrical elements each of which having a tube wall that comprises rigid and flexible portions…” absent slits.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention as disclosed commensurate in scope with these claims. The ‘858 patent specification is completely devoid on how to achieve a flexible portion with a continuous cylindrical element without slits.

	
	Claim Rejections - 35 USC § 103
The rejection of claims 1 and 13 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2008/0234545 to Breedveld et al. (“Breedveld”) in view of US 2007/0299424 to Cumming et al. (“Cumming”) in view of US 2002/0068868 to Thompson et al. (“Thompson”) and in view of US 2005/0107667 to Danitz et al (“Danitz ‘667”) has been withdrawn in light of the amendment to the claims filed 3/3/22.

The rejection of claims 2-3 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Breedveld in view of Cumming, Thompson and Danitz ‘667 as applied to claim 1 above, and further in view of US 2006/0111616 to Danitz et al (“Danitz ‘616”) has been withdrawn in light of the amendment to the claims filed 3/3/22.
Breedveld no longer meets the claim limitations as described above for claim 1.  

The rejection of claims 10-12 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Breedveld in view of Cumming, Thompson, Danitz ‘667 and Danitz ‘616 as applied to claim 9 above, and further in view of US 2004/0138700 to Cooper et al (“Cooper”) has been withdrawn in light of the amendment to the claims filed 3/3/22.
Breedveld no longer meets the claim limitations as described above for claim 1.  

The rejection of claim 14 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2008/0234545 to Breedveld et al. (“Breedveld”) in view of US 2007/0299424 to Cumming et al. (“Cumming”) in view of US 2002/0068868 to Thompson et al. (“Thompson”) in view of US 2005/0107667 to Danitz et al (“Danitz ‘667”) and in view of either US 2003/0225392 (“US ‘392”) or US 2004/0138527 (“US ‘527”) has been withdrawn in light of the amendment to the claims filed 3/3/22.
	Regarding independent claim 14, Breedveld teaches a first cylinder (10) and a second cylinder (11); however, these cylinders are not “continuous cylindrical elements each one having a tube wall comprising rigid and flexible portions that coincide with respective ones of said first rigid zone, said first flexible handling portion, said second rigid zone and said second flexible handling portion.”  Applicants comments are persuasive that Breedveld merely teaches “interior and exterior rings, which extend a limited distance and together delimit a slot for clampingly receiving the cables 6, and have no flexible portions.”  See Remarks filed 3/3/22, p. 16.  Additionally, if one were to include the spring portions (7) in order to provide “flexible handling portions” then the reference fails to read on “continuous cylindrical elements.”  Therefore, Breeveld and the other references in the previous rejection fails to teach the amended claims.
The rejection of claims 15-17 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2008/0234545 to Breedveld et al. (“Breedveld”) in view of US 2007/0299424 to Cumming et al. (“Cumming”) in view of US 2002/0068868 to Thompson et al. (“Thompson”) in view of US 2005/0107667 to Danitz et al (“Danitz ‘667”) and in view of US 2005/0203382 to Govari et al. (“Govari”) has been withdrawn in light of the amendment to the claims filed 3/3/22.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eileen Lillis can be reached on 571-272-6928. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CATHERINE S WILLIAMS/Primary Examiner, Art Unit 3993       

Conferees:  /ple/ /E.D.L/                            SPRS, Art Unit 3993